THREADGILL, Judge.
Smith appeals his judgments and sentences for simple robbery and planting a hoax bomb. We affirm Smith’s convictions, but remand to the trial court to correct the sentences. Smith was sentenced to four and one-half years’ imprisonment for each offense with a three-year minimum mandatory term for each offense. There is no statutory authority for imposing a three-year minimum mandatory sentence for simple robbery. However, the statute in effect at the time of Smith’s offense that prohibited planting a hoax bomb, section 790.165(3), Florida Statutes, (1991), mandates a three-year minimum term of imprisonment for violating subsection (3) of the statute.1
We affirm both convictions and sentences of four and one-half years. We remand to the trial court to strike the three-year minimum mandatory sentence imposed on the robbery conviction and to correct the written sentence for planting a hoax bomb to reflect that a minimum mandatory sentence of three years is imposed pursuant to section 790.165(3), Florida Statutes (1991) and not section 775.087(2) as indicated on the written sentence.
Affirmed; remanded.
CAMPBELL, A.C.J., and PATTERSON, J., concur.

. The minimum mandatory provision of the statute was deleted by chapter 93-406, section 20, Laws of Florida, and provided for applicability to offenses committed on or after January 1, 1994. This offense was committed in 1993.